DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a self-righting article and method using the article in the stomach. The self-righting article has an external surface with a monostatic shape such that there is only a single stable resting point. Additionally the independent claims recite specific densities and forces that are acted on the self-righting article. However, specifically the monostatic shape with a single stable resting position is not taught in the prior art. The closet prior art is Imran (US 2011/01601699 A1). Imran teaches an article that is placed in the intestines and includes anchoring mechanisms that allow it to anchor in the intestine. However, the shape of Imran is that of a pill shape. Therefore, there is more than one stable resting position. For example, the two ends of the “pill” could be considered either the front or the back, therefore, the article could be placed in the intestine in the at least 2 ways, each being a rotation of 180 degrees along a longitudinal axis of the “pill” shaped article. Thus, the outer surface of the pill along the longitudinal axis could be considered a resting position for the article. In contrast, the present invention only has one surface that is flattened such that it forces the article to land on this flattened surface every time and therefore provides only a single stable resting position. Applicant’s arguments with regard to this feature is persuasive. Therefore, by reciting this limitation in combination with the other structural elements (specifically the forces and density of the article), overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783